Citation Nr: 1807811	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-35 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity (RLE).

3.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity (LLE).

4.  Entitlement to a separate compensable evaluation for bilateral cataracts.

5.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and L.K.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the Veteran and L.K. testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In addition to TDIU, the Veteran seeks increased evaluations for diabetes mellitus and bilateral peripheral neuropathy of the lower extremities along with a separate compensable evaluation for cataracts.  He testified that these conditions have worsened since his last VA examinations in 2011.  See Hearing Transcript at 9.  Because this evidence suggests a material worsening of the Veteran's disabilities since his last VA examination, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all updated VA treatment records and associate these with the claims file, to include all records associated with the Veteran's recent hospitalizations as reported during his November 2011 Board hearing.  See Hearing Transcript at 3.

2.  After the treatment records have been updated, the Veteran should be scheduled for VA examinations of his service-connected renal disorder, diabetes mellitus, peripheral neuropathy, and cataracts using the most recent Disability Benefits Questionnaires for those disorders.  The claims file must be reviewed and the review noted in the reports.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail.  The examination reports must address the functional impact of these service connected disorders for the purpose of evaluating entitlement to TDIU.   In this regard, the following is requested.

(a)  The examiner(s) should obtain a history from the Veteran on his day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner(s) should ask the Veteran to describe in his own words the functional impact of his service-connected disorder examined on his ability to engage in substantially gainful work and to identify those symptoms that preclude employment.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner(s) should indicate the objective functional effects of the examined service connected disorder (i.e. chronic renal insufficiency, diabetes, peripheral neuropathy, or cataracts) on his ability to perform the physical and mental acts required for employment.

(i)  With regard to physical acts, the examiner(s) should address functions of the upper and lower extremities to include the ability to sit, stand, walk, bend, carry, lift, grasp, pull and push.  The examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  If the Veteran is unable to drive or perform activities of daily living, the examiner should clearly indicate whether this is due to service-connected disability.  If the Veteran has imbalance issues and/or experienced falls, the examiner should clearly indicate whether this is due to service-connected disability.  Please, do not state generically that the Veteran has "difficulty with prolonged standing, sitting, and walking," but rather provide specific details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from the service-connected disorder examined.

(ii)  With regard to mental acts, the examiner(s) should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displays objective signs of impairment associated with the service connected disability examined.

(iii)  The examiner(s) should indicate the effect, if any, of the Veteran's medications and/or treatment for the service-connected disability examined on his ability to perform the physical and mental acts required for employment.

(iv)  The examiner(s) should indicate whether the Veteran has had any medical restrictions imposed on his activities due to the service-connected disorder examined.

The examiner should refrain from commenting on whether the Veteran is employable.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

